Exhibit 10.3

 

--------------------------------------------------------------------------------

 

AMERICAN DENTAL PARTNERS, INC.

 

AND

 

ITS SUBSIDIARIES WHICH ARE OR BECOME A PARTY HERETO,

AS GRANTORS

 

WITH

 

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

DATED AS OF

 

FEBRUARY 22, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of February
22, 2005 (as may be further amended, modified, or supplemented from time to
time, this “Agreement”), among:

 

(i) AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”);

 

(ii) each of the Subsidiaries of the Borrower which is now or hereafter becomes
a party hereto (each such Subsidiary, together with the Borrower, are referred
to herein, collectively, as the “Grantors” and individually each a “Grantor”);
and

 

(ii) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent (in such capacity as administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below):

 

PRELIMINARY STATEMENTS:

 

(1) The Grantors (other than American Dental Partners of Missouri, LLC) and the
Administrative Agent are parties to the Pledge and Security Agreement, dated
October 16, 2003 (as supplemented, the “Original Pledge and Security
Agreement”).

 

(2) The Grantors and the Administrative Agent desire to amend and restate the
Original Pledge and Security Agreement to make certain modifications thereto and
to add American Dental Partners of Missouri, LLC as a Grantor thereunder.

 

(3) This Agreement is made pursuant to the Amended and Restated Credit
Agreement, dated as of the date hereof (as may be further amended or otherwise
modified, restated, replaced or amended and restated from time to time, the
“Credit Agreement”), among the Borrower, the financial institutions named as
lenders therein (the “Lenders”), and the Administrative Agent.

 

(4) It is a condition precedent to the making of Loans (as defined in the Credit
Agreement) and the issuance of, and participation in, Letters of Credit (as
defined in the Credit Agreement), under the Credit Agreement that each Grantor
shall have executed and delivered to the Administrative Agent this Agreement.

 

(5) Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described in the preceding paragraph and to induce the Secured Creditors to
extend credit pursuant to the Credit Agreement and other Credit Documents (as
defined in the Credit Agreement).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the benefit accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Administrative Agent
and to the other Secured Creditors and hereby covenants and agrees with the
Administrative Agent and to the other Secured Creditors as follows:

 

ARTICLE I.

 

DEFINITIONS AND TERMS

 

Section 1.1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in Section 1.2 hereof shall have the meanings given to such
terms in the Credit Agreement. Unless otherwise defined herein, all terms used
herein and defined in the UCC shall have the same definitions herein as
specified therein; provided, however, that if a term is defined in Article 9 of
the UCC differently than in another Article of the UCC, the term shall have the
meaning specified in Article 9 of the UCC.

 

Section 1.2. Additional Defined Terms. The following terms shall have the
meanings herein specified unless the context otherwise requires:

 

“Account” shall mean any “account,” as such term is now or hereafter defined in
the UCC.

 

“Account Debtor” shall mean any “account debtor,” as such term is now or
hereafter defined in the UCC.

 

“Accounts Receivable” shall mean (i) all Accounts, now existing or hereafter
arising; and (ii) without limitation of the foregoing, in any event shall
include, but shall not be limited to, (1) all right to a payment, whether or not
earned by performance, for Goods or other property (other than Money) that has
been or is to be sold, consigned, leased, licensed, assigned or otherwise
disposed of, for services rendered or to be rendered, for a policy of insurance
issued or to be issued, for a suretyship obligation incurred or to be incurred,
for energy provided or to be provided, or for the use or hire of a vessel under
a charter or other contract whether due or to become due, whether or not it has
been earned by performance, and whether now existing or hereafter acquired or
arising in the future, including Accounts Receivable from employees and
Affiliates of any Grantor, (2) all rights evidenced by an Account, invoice,
purchase order, requisition, bill of exchange, note, contract, security
agreement, lease, chattel paper, or any evidence of indebtedness or security
related to the foregoing, (3) all security pledged, assigned, hypothecated or
granted to or held by a Grantor to secure the foregoing, (4) all guarantees,
letters of credit, banker’s acceptances, drafts, endorsements, credit insurance
and indemnifications on, for or of, any of the foregoing, including all rights
to make drawings, claims or demands for payment thereunder, and (5) all powers
of attorney for the execution of any evidence of indebtedness, guaranty, letter
of credit or security or other writing in connection therewith.

 

“Administrative Agent” shall have the meaning specified in the first paragraph
of this Agreement.

 

“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.

 

“As-Extracted Collateral” shall mean any “as-extracted collateral,” as such term
is now or hereafter defined in the UCC.

 

“Chattel Paper” shall mean any “chattel paper,” as such term is now or hereafter
defined in the UCC.

 

“Collateral” shall have the meaning provided in Section 2.1.

 

“Collateral Accounts” shall mean any Controlled Deposit Accounts or Controlled
Securities Accounts.

 

- 2 -



--------------------------------------------------------------------------------

“Collateral Assignment Agreement” shall mean a Collateral Assignment of Patents,
a Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.

 

“Collateral Assignment of Patents” shall mean a Collateral Assignment of Patents
and Security Agreement in the form of Exhibit D hereto.

 

“Collateral Assignment of Trademarks” shall mean a Collateral Assignment of
Trademarks and Security Agreement in the form of Exhibit E hereto.

 

“Collateral Concentration Account” shall mean a cash collateral Deposit Account
established in the name of the Administrative Agent, and under the sole dominion
and control of the Administrative Agent, for the benefit of the Secured
Creditors, at an office of the Administrative Agent.

 

“Commercial Tort Claim” shall mean any “commercial tort claim,” as such term is
now or hereafter defined in the UCC.

 

“Contract Rights” shall mean all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.

 

“Contracts” shall mean all contracts, agreements or other writings between a
Grantor and one or more additional parties.

 

“Control” or “control” shall mean (i) when used with respect to any Security or
Security Entitlement, the meaning specified in Section 8-106 of the UCC; and
(ii) when used with respect to any Deposit Account, the meaning specified in
Section 9-104 of the UCC.

 

“Control Agreement” shall mean any Deposit Account Control Agreement, Issuer
Control Agreement or Securities Account Control Agreement.

 

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).

 

“Controlled Securities Account” shall mean a Securities Account that (i) is
maintained in the name of a Credit Party at an office of a Securities
Intermediary located in the United States of America and (ii) together with all
Financial Assets credited thereto and all related Security Entitlements, is
subject to a Securities Account Control Agreement.

 

“Copyrights” shall mean any U.S. copyright to which a Grantor now or hereafter
has title, as well as any application for a U.S. copyright hereafter made by
such Grantor.

 

“Credit Agreement” shall have the meaning provided in the Preliminary Statements
of this Agreement.

 

“Credit Document Obligations” shall mean and include (i) the principal of and
interest on the Notes issued by, and the Loans made to, the Borrower under the
Credit Agreement, (ii) all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit issued under the Credit Agreement, and (iii) all of
other indebtedness, Obligations and liabilities owing by the Borrower and the
other Credit Parties to the Administrative Agent, the Administrative Agent, any
Letter of Credit Issuer or any of the Lenders under the Credit Agreement and the
other Credit Documents to which the Borrower or any other Credit Party is now or
may hereafter become a party (including, without limitation, indemnities, Fees
and

 

- 3 -



--------------------------------------------------------------------------------

other amounts payable thereunder), whether primary, secondary, direct,
contingent, fixed or otherwise, in all cases whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

 

“Deposit Account” shall mean any “deposit account,” as such term is now or
hereafter defined in the UCC.

 

“Deposit Account Control Agreement” shall mean, with respect to a Deposit
Account of a Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit B hereto (or in such other form as may have been agreed to by
the Administrative Agent) among such Grantor, the Administrative Agent and the
relevant Depositary Bank.

 

“Depositary Bank” shall mean a bank at which a Deposit Account is maintained.

 

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to a Grantor pursuant to any Designated Hedge
Document.

 

“Designated Hedge Document” shall mean and include (i) each Designated Hedge
Agreement to which the Borrower or any other Grantor is now or may hereafter
become a party, and (ii) each confirmation, transaction statement or other
document executed and delivered in connection therewith to which the Borrower or
any other Grantor is now or may hereafter become a party.

 

“Designated Hedge Document Obligations” shall mean and include all obligations
and liabilities owing by the Borrower or any other Grantor under all existing
and future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

 

“Document” shall mean any “document,” as such term is now or hereafter defined
in the UCC.

 

“Entitlement Holder” shall mean an “entitlement holder,” as such term is now or
hereafter defined in the UCC.

 

“Entitlement Order” shall mean an “entitlement order,” as such term is now or
hereafter defined in the UCC.

 

“Equipment” shall mean any “equipment,” as such term is now or hereafter defined
in the UCC.

 

“Equity Interests” shall mean (i) all of the issued and outstanding shares of
all classes of capital stock of any corporation at any time directly owned by
any Grantor and the certificates representing such capital stock, (ii) all of
the membership interests in a limited liability company at any time owned or
held by any Grantor, and (iii) all of the equity interests in any other form of
organization at any time owned or held by any Grantor.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

 

“Excluded Deposit Account” shall have the meaning give to such term in Section
5.1(a) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Financial Assets” shall mean any “financial asset,” as such term is now or
hereafter defined in the UCC.

 

“Fixtures” shall mean any “fixtures,” as such term is now or hereafter defined
in the UCC.

 

“General Intangibles” shall mean any “general intangibles,” as such term is now
or hereafter defined in the UCC.

 

“Goods” shall mean any “goods,” as such term is now or hereafter defined in the
UCC.

 

“Governing Documents” shall mean all agreements and instruments evidencing or
relating to investments in, ownership, voting or disposition of, any of the
Pledged Collateral.

 

“Grantor” shall have the meaning specified in the first paragraph of this
Agreement.

 

“Instrument” shall mean any “instrument,” as such term is now or hereafter
defined in the UCC.

 

“Intercompany and Third Party Notes” shall mean all Promissory Notes,
Instruments, debentures, bonds, evidences of indebtedness and similar securities
from time to time issued to, or held by, any Grantor.

 

“Issuer” shall mean the issuer of any Pledged Collateral.

 

“Intellectual Property” shall mean (i) all Trademarks, together with the
registrations and right to all renewals thereof, and the goodwill of the
business of any Grantor symbolized by the Trademarks; (ii) all Patents; (iii)
all Copyrights; (iv) all computer programs and software applications and source
code of such Grantor and all intellectual property rights therein and all other
Proprietary Information of such Grantor, including, but not limited to, Trade
Secrets; and (v) all Permits.

 

“Inventory” shall mean (i) any “inventory,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing, and in all
cases shall include, but shall not be limited to, all merchandise and other
Goods held for sale or lease, or furnished or to be furnished under contracts
for service, including, without limitation, (1) raw materials, (2) works in
process, (3) finished goods, (4) products made or processed, (5) intermediates,
(6) packing materials, (7) shipping materials, (8) labels, (9) semi-finished
inventory, (10) scrap inventory, (11) spare parts inventory, (12) manufacturing
supplies, (13) consumable supplies, (14) other substances commingled therewith
or added thereto, and (15) all such Goods that have been returned, reclaimed,
repossessed or exchanged.

 

“Investment Property” shall mean any “investment property,” as such term is now
or hereafter defined in the UCC.

 

“Lender” shall have the meaning provided in the Preliminary Statements of this
Agreement.

 

“Letter of Credit Rights” shall mean any “letter of credit rights,” as such term
is now or hereafter defined in the UCC.

 

“Minerals” shall mean any “minerals,” as such term is now or hereafter defined
in the UCC.

 

“Money” shall mean any “money,” as such term is now or hereafter defined in the
UCC.

 

“Notice of Exclusive Control” shall mean a “Notice of Exclusive Control” as
defined in each of the Deposit Account Control Agreements and Securities Account
Control Agreements.

 

- 5 -



--------------------------------------------------------------------------------

“Patents” shall mean any U.S. patent to which a Grantor now or hereafter has
title, as well as any application for a U.S. patent now or hereafter made by a
Grantor.

 

“Payment Intangible” shall mean any “payment intangible,” as such term is now or
hereafter defined in the UCC.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit A
hereto, completed and supplemented with the schedules contemplated thereby to
the reasonable satisfaction of the Administrative Agent, and signed by an
authorized officer of the applicable Grantor delivering the same.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority.

 

“Pledged Collateral” shall mean the Pledged Equity Interests and the Pledged
Debt.

 

“Pledged Debt” shall mean all of the Intercompany and Third Party Notes
presently owned or hereafter acquired from time to time by any Grantor, and all
interest, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing

 

“Pledged Entity” shall mean the Issuer of any Pledged Equity Interests.

 

“Pledged Equity Interests” shall mean all of the Equity Interests now owned or
hereafter acquired by each Grantor, and all of such Grantor’s other rights,
title and interests in, or in any way related to, each Pledged Entity to which
any of such Equity Interests relate, including, without limitation: (i) all
additional Equity Interests hereafter from time to time acquired by such Grantor
in any manner, together with all dividends, cash, instruments and other property
hereafter from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests and in all
profits, losses and other distributions to which such Grantor shall at any time
be entitled in respect of any such Equity Interest; (ii) all other payments due
or to become due to such Grantor in respect of any such Equity Interest, whether
under any partnership agreement, limited liability company agreement, other
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise; (iii) all of its claims, rights, powers, privileges,
authority, puts, calls, options, security interests, liens and remedies, if any,
under any partnership agreement, limited liability company agreement, other
agreement or at law or otherwise in respect of any such Equity Interest; (iv)
all present and future claims, if any, of such Grantor against any such Pledged
Entity for moneys loaned or advanced, for services rendered or otherwise; (v)
all of such Grantor’s rights under any partnership agreement, limited liability
company agreement, other agreement or at law to exercise and enforce every
right, power, remedy, authority, option and privilege of such Grantor relating
to any such Equity Interest; (vi) all other property hereafter delivered in
substitution for or in addition to any of the foregoing; (vii) all certificates
and instruments representing or evidencing any of the foregoing; (vii) all cash,
securities, interest, distributions, dividends, rights and other property at any
time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all thereof

 

“Proceeds” shall mean (i) any “proceeds,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing and in all
cases, shall include, but not be limited to, (1) whatever is acquired upon the
sale, lease, license, exchange, or other disposition of any Collateral, (2)
whatever is collected on, or distributed on account of, any Collateral, (3)
rights arising out of any Collateral, (4) claims arising out of the loss or
nonconformity of, defects in, or damage to any Collateral, (5) claims and rights
to any proceeds of any insurance, indemnity, warranty or guaranty payable to a

 

- 6 -



--------------------------------------------------------------------------------

Grantor (or the Administrative Agent, as assignee, loss payee or an additional
insured) with respect to any of the Collateral, (6) claims and rights to
payments (in any form whatsoever) made or due and payable to a Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority), (7) all cash,
Money, checks and negotiable instruments received or held on behalf of the
Administrative Agent pursuant to any lockbox or similar arrangement relating to
the payment of Accounts Receivable or other Collateral, and (8) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“Products” shall mean any “products,” as such term is now or hereafter defined
in the UCC.

 

“Promissory Notes” shall mean any “promissory note,” as such term is now or
hereafter defined in the UCC.

 

“Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; inventions and invention disclosures.

 

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Lenders, each Letter of Credit Issuer, each Designated Hedge Creditor and the
respective successors and assigns of each of the foregoing.

 

“Secured Obligations” shall mean and include

 

(i) in the case of the Borrower as one of the Grantors, (A) its primary
obligations in respect of all Credit Document Obligations as to which it is a
primary obligor; (B) its surety obligations as a guarantor in respect of all
Credit Document Obligations as to which any of its Subsidiaries or Affiliates is
a primary obligor; (C) its primary obligations in respect of all Designated
Hedge Document Obligations as to which it is a primary obligor; and (D) its
surety obligations as a guarantor in respect of all Designated Hedge Document
Obligations as to which any other Grantor is a primary obligor;

 

(ii) in the case of any Subsidiary Guarantor as one of the Grantors, (A) its
primary obligations in respect of all Credit Document Obligations as to which it
is a primary obligor; (B) its surety obligations as a Subsidiary Guarantor under
the Subsidiary Guaranty; and (C) its primary obligations in respect of all
Designated Hedge Document Obligations as to which it is a primary obligor;

 

(iii) in the case of any Grantor, any and all sums advanced by the
Administrative Agent in compliance with the provisions of this Agreement or any
of the other Credit Documents in order to preserve the Collateral of such
Grantor or to preserve or protect its Security Interest in such Collateral,
including, without limitation, sums advanced to pay or discharge insurance
premiums, taxes, Liens and claims; and

 

- 7 -



--------------------------------------------------------------------------------

(iv) in the case of any Grantor, in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Grantor referred to in clauses (i), (ii) and (iii) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral of such Grantor, or of any exercise by the
Administrative Agent of its rights hereunder in respect of such Grantor or its
Collateral, together with reasonable attorneys’ fees and court costs.

 

“Securities Account” shall mean any “securities account,” as such term is now or
hereafter defined in the UCC.

 

“Securities Account Control Agreement” shall mean, with respect to a Securities
Account of a Grantor, a Securities Account Control Agreement substantially in
the form of Exhibit C hereto (or in such other form as may have been agreed to
by the Administrative Agent) among the relevant Securities Intermediary, such
Grantor and the Administrative Agent.

 

“Securities Intermediary” shall mean a clearing corporation or a person,
including, without limitation, a bank or broker, that in the ordinary course of
its business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security” shall mean any “security,” as such term is now or hereafter defined
in the UCC.

 

“Security Agreement Joinder” shall mean a Security Agreement Joinder,
substantially in the form of Exhibit F hereto, executed and delivered to the
Administrative Agent by the Borrower or a Subsidiary of the Borrower for the
purpose of adding an additional Grantor as a party to this Agreement.

 

“Security Entitlement” shall mean any “security entitlement,” as such term is
now or hereafter defined in the UCC.

 

“Security Interest” shall mean the security interest granted by a Grantor and/or
by all Grantors, as applicable, pursuant to Section 2.1 hereof.

 

“Significant Intellectual Property” shall have the meaning provided in Section
7.4 of this Agreement.

 

“Supporting Obligations” shall mean any “supporting obligation,” as such term is
now or hereafter defined in the UCC.

 

“Trademarks” shall mean any trademarks and service marks now held or hereafter
acquired by a Grantor, which are registered in the United States Patent and
Trademark Office, as well as any unregistered marks used by a Grantor in the
United States and trade dress including logos and/or designs in connection with
which any of these registered or unregistered marks are used.

 

“Trade Secrets” shall mean any secretly held existing engineering and other
data, information, production procedures and other know-how relating to the
design, manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of a Grantor worldwide whether written or
not written.

 

“UCC” shall mean, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of Ohio, specifically
including and taking into account all amendments, supplements, revisions and
other modifications thereto.

 

- 8 -



--------------------------------------------------------------------------------

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) unless otherwise specified, all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement.

 

ARTICLE II.

 

SECURITY INTERESTS

 

Section 2.1. Grant of Security Interests. As security for the prompt and
complete payment and performance when due of the Secured Obligations, each
Grantor does hereby pledge, sell, assign and transfer unto the Administrative
Agent, and does hereby grant to the Administrative Agent, for the benefit of the
Secured Creditors, a continuing security interest in, all of the right, title
and interest of such Grantor in, to and under all of the following of each
Grantor, whether now existing or hereafter from time to time arising or acquired
and wherever located (collectively, the “Collateral”):

 

(i) all Accounts, including, without limitation, each and every Account
Receivable;

 

(ii) all Goods;

 

(iii) all Inventory;

 

(iv) all Equipment;

 

(v) all Documents;

 

(vi) all Instruments;

 

(vii) all Chattel Paper;

 

(viii) all Money;

 

(ix) all Deposit Accounts, including, but not limited to, the Collateral
Concentration Account and all Controlled Deposit Accounts, together with all
monies, securities and instruments at any time deposited in any such Account or
otherwise held for the credit thereof;

 

(x) all Securities Accounts, together with all Financial Assets credited therein
from time to time, and all Financial Assets, monies, securities, cash and other
property held therein or credited thereto;

 

(xi) all Investment Property;

 

- 9 -



--------------------------------------------------------------------------------

(xii) all Fixtures;

 

(xiii) all As-Extracted Collateral, including, without limitation, all Minerals;

 

(xiv) all General Intangibles, including, but not limited to, all Contract
Rights;

 

(xv) all Commercial Tort Claims;

 

(xvi) all Intellectual Property;

 

(xvii) all Letter of Credit Rights;

 

(xviii) all Payment Intangibles;

 

(xix) all Promissory Notes;

 

(xx) all Supporting Obligations;

 

(xxi) all other items, kinds and types of personal property, tangible or
intangible, of whatever nature, and regardless of whether the creation or
perfection or effect of perfection or non-perfection of a security interest
therein is governed by the UCC of any particular jurisdiction or by any other
applicable treaty, convention, statute, law or regulation of any applicable
jurisdiction;

 

(xxii) all additions, modifications, alterations, improvements, upgrades,
accessions, components, parts, appurtenances, substitutions and/or replacements
of, to or for any of the foregoing; and

 

(xxiii) all Proceeds and Products of any and all of the foregoing.

 

Section 2.2. Excluded Property. Notwithstanding anything in Section 2.1 hereof
to the contrary, there is specifically excluded from the Security Interest, and
the term Collateral shall not include: (i) any Equipment or Goods that is
subject to a “purchase money security interest,” as such term is now or
hereafter defined in the UCC, which (x) constitutes a Permitted Lien under the
Credit Agreement and (y) prohibits the creation by a Grantor of a junior
security interest therein, unless the holder thereof has consented to the
creation of such a junior security interest; (ii) any Equity Interest in any
Foreign Subsidiary that is not a first tier Subsidiary of the Borrower or any
other Grantor; (iii) any Equity Interest in a Foreign Subsidiary to the extent
the same represents, for all Grantors in the aggregate, more than 65% of the
total combined voting power of all classes of capital stock or similar equity
interests of such Foreign Subsidiary which are entitled to vote; and (iv) upon
the written consent of the Administrative Agent, any Equity Interests in any
Pledged Entity which is not a Subsidiary of the Borrower, if the terms of the
organizational documents of such Pledged Entity do not permit the grant of a
security interest in such Equity Interests by the owner thereof or the
applicable Grantor has been unable to obtain any approval or consent to the
creation of a security interest therein which is required under such
organizational documents.

 

Section 2.3. No Assumption of Liability. The Security Interest of any Grantor is
granted as security only and shall not subject the Administrative Agent or any
other Secured Creditor to, or in any way alter or modify, any obligation or
liability of such Grantor with respect to or arising out of any of the
Collateral.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.4. Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent its true and lawful agent and
attorney-in-fact, and in such capacity the Administrative Agent shall have,
without any further action required by or on behalf of any Grantor, the right,
with full power of substitution, in the name of such Grantor or otherwise, for
the use and benefit of the Administrative Agent and the other Secured Creditors,
after the occurrence of and during the continuance of an Event of Default: (i)
to receive, endorse, present, assign, deliver and/or otherwise deal with any and
all notes, acceptances, letters of credit, checks, drafts, money orders, or
other evidences of payment relating to the Collateral of such Grantor or any
part thereof; (ii) to demand, collect, receive payment of, and give receipt for
and give credits, allowances, discounts, discharges, releases and acquittances
of and for any or all of the Collateral of such Grantor; (iii) to sign the name
of such Grantor on any invoice or bill of lading relating to any of the
Collateral of such Grantor; (iv) to send verifications of any or all of the
Accounts Receivable of such Grantor to its Account Debtors; (v) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in or
before any court or other tribunal (including any arbitration proceedings) to
collect or otherwise realize on all or any of the Collateral of such Grantor, or
to enforce any rights of such Grantor in respect of any of its Collateral; (vi)
to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to any or all of the Collateral of such Grantor; (vii) to
notify, or require such Grantor to notify or cause to be notified, its Account
Debtors to make payment directly to the Administrative Agent or to a Controlled
Deposit Account; or (viii) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with any or all of the Collateral of
such Grantor, and to do all other acts and things necessary or appropriate to
carry out the intent and purposes of this Agreement, as fully and completely as
though the Administrative Agent were the absolute owner of the Collateral of
such Grantor for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent or any
other Secured Creditor to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent or any
other Secured Creditor, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby, and no
action taken or omitted to be taken by the Administrative Agent or any other
Secured Creditor with respect to the Collateral or any part thereof shall give
rise to any defense, counterclaim or offset in favor of any Grantor or to any
claim or action against the Administrative Agent or any other Secured Creditor.
It is understood and agreed that the appointment of the Administrative Agent as
the agent and attorney-in-fact of each of the Grantors for the purposes set
forth above is a presently effective appointment, is coupled with an interest
sufficient at law and is irrevocable. The provisions of this Section shall in no
event relieve any Grantor of any of its obligations under this Agreement or any
of the other Credit Documents with respect to the Collateral or any part thereof
or impose any obligation on the Administrative Agent or any other Secured
Creditor to proceed in any particular manner with respect to the Collateral or
any part thereof, or in any way limit the exercise by the Administrative Agent
or any other Secured Creditor of any other or further right it may have on the
date of this Agreement or hereafter, whether hereunder, under any other Credit
Document, by law or otherwise.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 9.10, as follows:

 

Section 3.1. Title and Authority. Such Grantor has (i) good, valid and
unassailable title to all tangible items owned by it and constituting any
portion of the Collateral with respect to which it has purported to grant the
Security Interest, and good, valid and unassailable rights in all other
Collateral with

 

- 11 -



--------------------------------------------------------------------------------

respect to which it has purported to grant the Security Interest, and (ii) full
power and authority to grant to the Administrative Agent the Security Interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than any consent or approval that has been
obtained.

 

Section 3.2. Absence of Other Liens.

 

(a) There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind of such Grantor in the Collateral, except for any
filings or recordings covering any Permitted Liens.

 

(b) Such Grantor is, and as to any Collateral acquired by it from time to time
after the date hereof such Grantor will be, the owner of all of its Collateral
free and clear of any Lien, and the Security Interest of such Grantor in its
Collateral is and will be superior and prior to any other security interest or
other Lien, except for Permitted Liens.

 

Section 3.3. Validity of Security Interest. The Security Interest of such
Grantor constitutes a legal, valid and enforceable first priority (except as to
any Permitted Liens) security interest in all of the Collateral of such Grantor,
securing the payment and performance of the Secured Obligations.

 

Section 3.4. Perfection of Security Interest under UCC.

 

(a) All notifications and other actions, including, without limitation, (i) all
deposits of certificates and instruments evidencing any Collateral (duly
endorsed or accompanied by appropriate instruments of transfer), (ii) all
notices to and acknowledgments of any bailee or other person, (iii) all
acknowledgments and agreements respecting the right of the Administrative Agent
to obtain control with respect to any Collateral, and (v) all filings,
registrations and recordings, which are (x) required by the terms of this
Agreement to have been given, made, obtained, done and accomplished, and (y)
necessary to create, preserve, protect and perfect the Security Interest granted
by such Grantor to the Administrative Agent hereby in respect of its portion of
the Collateral, have been given, made, obtained, done and accomplished.

 

(b) After giving effect to all such actions, the Security Interest granted by
such Grantor to the Administrative Agent pursuant to this Agreement in and to
its portion of the Collateral will be perfected to the maximum extent a security
interest in such Grantor’s portion of the Collateral can be perfected under the
UCC of any applicable jurisdiction.

 

Section 3.5. Perfection Certificates. Each Perfection Certificate delivered
pursuant to Section 4.8(a) of this Agreement, and all information set forth
therein, is true and correct in all material respects in each case as of the
Closing Date or as of the date such Perfection Certificate is delivered pursuant
to the terms of this Agreement, as the case may be.

 

Section 3.6. Places of Business, Jurisdiction Where Organized, Locations of
Collateral, etc. Each Grantor represents and warrants that (i) the principal
place of business of such Grantor, or its chief executive office, if it has more
than one place of business, is located at the address indicated on the most
recent Perfection Certificate executed and delivered by such Grantor to the
Administrative Agent; (ii) the jurisdiction of formation or organization of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; (iii) the U.S. Federal
Tax I.D. Number and, if applicable, the organizational I.D. Number of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; and (iv) all Inventory
and Equipment of such Grantor is located at one of the locations set forth on
the most recent

 

- 12 -



--------------------------------------------------------------------------------

Perfection Certificate executed and delivered by such Grantor to the
Administrative Agent. Such Grantor does not, at and as of the date hereof,
conduct business in any jurisdiction, and except as set forth in the most recent
Perfection Certificate delivered to the Administrative Agent, in the preceding
five years, such Grantor and any predecessors in interest have not conducted
business in any jurisdiction, under any trade name, fictitious name or other
name (including, without limitation, any names of divisions or predecessor
entities), except the current legal name of such Grantor and such other trade,
fictitious and other names as are listed on the most recent Perfection
Certificate executed and delivered by such Grantor to the Administrative.

 

Section 3.7. Pledged Collateral. Schedule 1 hereto sets forth a true and
complete list of all of the Pledged Collateral owned by each Grantor as of the
Closing Date.

 

Section 3.8. Deposit Accounts. The most recent Perfection Certificate delivered
by each Grantor to the Administrative Agent sets forth a true and complete list
of all Deposit Accounts owned by each Grantor or in which any such Grantor’s
Collateral is held. Except as permitted pursuant to Section 5.1(a) of this
Agreement, all of the Deposit Accounts of each Grantor are, and all cash and
Money of each Grantor is held in, Controlled Deposit Accounts.

 

Section 3.9. Securities Accounts. The most recent Perfection Certificate
delivered by each Grantor to the Administrative Agent sets forth a true and
complete list of all Securities Accounts owned by each Grantor or in which any
such Grantor’s Collateral is held. No Grantor has any Securities Accounts or
otherwise owns or is entitled to any Financial Assets or Securities Entitlements
other than Controlled Securities Accounts and Financial Assets or Securities
Entitlements that are subject to a Controlled Securities Account.

 

Section 3.10. Status of Pledged Collateral. All of the Pledged Equity Interests
of each Grantor hereunder have been duly and validly issued and are fully paid
and nonassessable. All of the Pledged Debt of each Grantor is the legal, valid
and binding obligation of the Issuer thereof, enforceable in accordance with its
terms. No Grantor has any obligation to make any further or additional loans or
advances to, or purchases of securities from, any Issuer with respect to any of
the Pledged Debt. No Grantor is in default in the payment of any portion of any
mandatory capital contribution, cash call, or other funding, if any, required to
be made under any Governing Document relating to any of the Pledged Equity
Interests of such Grantor. No Grantor is in violation or default of any other
material provisions of any such Governing Document. No Pledged Collateral of any
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any person.

 

ARTICLE IV.

 

GENERAL COVENANTS

 

Section 4.1. No Other Liens; Defense of Title, etc. No Grantor will make or
grant, or suffer or permit to exist, any Lien on any of its Collateral, other
than the Permitted Liens. Each Grantor, at its sole cost and expense, will take
any and all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the Security Interest
of the Administrative Agent therein against any Lien other than Permitted Liens.

 

Section 4.2. Further Assurances; Filings and Recordings, etc.

 

(a) Each Grantor, at its sole cost and expense, will duly execute, acknowledge
and deliver all such agreements, instruments and other documents and take all
such actions (including, without

 

- 13 -



--------------------------------------------------------------------------------

limitation, (i) physically pledging Instruments, Documents, Promissory Notes,
Chattel Paper and certificates evidencing any Investment Property or any of the
Pledged Collateral, with the Administrative Agent, (ii) obtaining Securities
Account Control Agreements and Deposit Account Control Agreements in accordance
with this Agreement, (iii) obtaining from other persons lien waivers and bailee
letters as the Administrative Agent shall reasonably request, (iv) obtaining
from other persons agreements evidencing the exclusive control and dominion of
the Administrative Agent over any of the Collateral, in instances where
obtaining control over such Collateral is the only or best method of perfection,
and (v) making filings, recordings and registrations), as the Administrative
Agent may from time to time instruct to better assure, preserve, protect and
perfect the Security Interest of the Administrative Agent in the Collateral of
such Grantor, and the rights and remedies of the Administrative Agent hereunder,
or otherwise to further effectuate the intent and purposes of this Agreement and
to carry out the terms hereof.

 

(b) Each Grantor, at its sole cost and expense, will (i) at all times cause this
Agreement (and/or proper notices, financing statements or other registrations or
filings in respect hereof, and supplemental collateral assignments or collateral
security agreements in respect of any portion of the Collateral) to be duly
filed, recorded, registered and published, and re-filed, re-recorded,
re-registered and re-published in such manner and in such places as may be
required under the UCC or other applicable law in order to establish, perfect,
preserve and protect the rights, remedies and Security Interest of the
Administrative Agent in or with respect to the Collateral of such Grantor, and
(ii) pay all taxes, fees and charges and comply with all statutes and
regulations, applicable to such filing, recording, registration and publishing
and such re-filing, re-recording, re-registration and re-publishing.

 

Section 4.3. Use and Disposition of the Collateral.

 

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Grantors thereof in writing
that the rights of any or all of the Grantors under this Section 4.3(a) are
suspended during the continuance of such Event of Default, each Grantor may use
and dispose of its Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Credit Document.

 

(b) No Grantor will consign any of its Inventory to any person unless all
filings of financing statements under the UCC and other actions and filings,
registrations and recordings required under other applicable laws have been made
in order to perfect the rights and interests of such Grantor in the consigned
Inventory against creditors of and purchasers from the consignee.

 

(c) No Grantor will permit any of its Inventory or Equipment having a value in
excess of $250,000 (or such larger amount as shall be acceptable to the
Administrative Agent, in its discretion) to be in the possession or control of
any single warehouseman, bailee, processor, supplier or agent at any time,
unless such warehouseman, bailee, processor, supplier or agent shall have been
notified of the Security Interest and shall have agreed in writing to hold such
Collateral subject to the Security Interest and the instructions of the
Administrative Agent and to waive and release any Lien held by it with respect
to such Collateral, whether arising by operation of law or otherwise.

 

Section 4.4. Delivery or Marking of Chattel Paper; Assignment of Security From
Account Debtors and Consignments; etc. Without limitation of any of the
provisions of Section 4.2(a) hereof:

 

(a) If any amount payable to a Grantor under or in connection with any of the
Collateral shall be or become evidenced by any Chattel Paper, Document,
Promissory Note or Instrument, such Grantor will, unless otherwise agreed to in
writing by the Administrative Agent, cause such Chattel Paper, Document,
Promissory Note or Instrument to be delivered to the Administrative Agent and
pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements or transfer.

 

- 14 -



--------------------------------------------------------------------------------

In the case of any Chattel Paper, the Administrative Agent may require, in lieu
of the delivery thereof to the Administrative Agent, that the writings
evidencing the Chattel Paper be legended to reflect the Security Interest of the
Administrative Agent therein, all in a manner acceptable to the Administrative
Agent.

 

(b) If at any time any Grantor shall take and perfect a security interest in any
property of an Account Debtor, as security for the Accounts Receivable owed by
such Account Debtor and/or any of its Affiliates, or take and perfect a security
interest arising out of the consignment to any person of any Inventory or other
Collateral, such Grantor shall, if requested by the Administrative Agent (which
request may be made by the Administrative Agent only upon the written
instructions of the Required Lenders, issued by the Required Lenders, in their
sole respective discretion), promptly execute and deliver to the Administrative
Agent a separate assignment of all financing statements and other filings made
to perfect the same. Such separate assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest of
such Grantor against creditors of any transferees from the Account Debtor or
consignee.

 

Section 4.5. Authorization to File Financing Statements. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction any initial financing statements and all
amendments thereto that (a) indicate the Collateral (i) as “all assets” or “all
personal property” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of the UCC, or (ii) as being of an equal or lesser scope or with greater detail,
and (b) contain any other information required pursuant to UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, but not limited to, (i) whether such Grantor is an organization, the
type of organization and any organization identification number, and (ii) in the
case of a financing statement that is filed as a fixture filing or indicating
Collateral as As-Extracted Collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.

 

Section 4.6. Modification of Terms of Accounts and Contracts, etc. Each Grantor
shall be permitted to modify the terms or provisions of any of its Accounts
Receivable or Contracts so long as such modification does not result in a
Default or Event of Default or a Material Adverse Effect.

 

Section 4.7. Maintenance of Records, etc. Each Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of its Accounts
Receivable, Contracts and other Collateral, including, but not limited to, the
originals of all documentation with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith. All billings and invoices issued by a Grantor with respect
to its Accounts Receivable will be in compliance with, and conform to, the
requirements of all applicable federal, state and local laws and any applicable
laws of any relevant foreign jurisdiction. If an Event of Default shall have
occurred and be continuing and the Administrative Agent so directs, each Grantor
shall legend, in form and manner satisfactory to the Administrative Agent, its
Accounts Receivable and Contracts, as well as books, records and documents of
such Grantor evidencing or pertaining thereto with an appropriate reference to
the fact that such Accounts Receivable and Contracts have been assigned to the
Administrative Agent and that the Administrative Agent has a security interest
therein.

 

Section 4.8. Perfection Certificates; Collateral Reports.

 

(a) Perfection Certificates. Each Grantor shall provide to the Administrative
Agent a completed Perfection Certificate, duly executed by an authorized officer
of such Grantor, together with all schedules required to be delivered in
connection therewith (i) on the Closing Date, and (ii) on the date that any
additional Grantor becomes a party to this Agreement pursuant to Section 9.15
hereof. In addition, if any information contained in any Perfection Certificate
previously delivered to the

 

- 15 -



--------------------------------------------------------------------------------

Administrative Agent shall become untrue or incorrect in any material respect,
or if any Grantor acquires or disposes of any of the Collateral such that any
previously delivered Perfection Certificate is no longer accurate or complete in
all material respects, then within ten Business Days after such information
becoming untrue, incorrect, inaccurate or incomplete, such Grantor shall execute
and deliver a new Perfection Certificate to the Administrative Agent, provided
that the delivery of such new Perfection Certificate shall not serve to cure, or
constitute a waiver of, any Default or Event of Default that may have occurred
as a result of such information becoming untrue, incorrect, inaccurate or
incomplete in any material respect.

 

(b) Collateral Reports. Whenever requested to do so by the Administrative Agent,
each Grantor will promptly, at its own sole cost and expense, deliver to the
Administrative Agent, in written hard copy form or on magnetic tape or other
computer or machine readable form, as specified by the Administrative Agent,
such listings, agings, descriptions, schedules and other reports with respect to
its Accounts Receivable, Inventory, Equipment and other Collateral as the
Administrative Agent may instruct, all of the same to be in such scope,
categories and detail as the Administrative Agent may have instructed and to be
accompanied by copies of invoices and other documentation as and to the extent
instructed by the Administrative Agent.

 

Section 4.9. Legal Status. Each Grantor agrees that (a) it will not change its
name, place of business or if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, in each
case without providing the Administrative Agent at least thirty days prior
written notice thereof, (b) if such Grantor does not have an organizational
identification number and later obtains one, it will promptly notify the
Administrative Agent of such organizational identification number, and (c) it
will not change its type of organization, jurisdiction of organization or other
legal structure in each case unless (i) it shall have provided the
Administrative Agent at least thirty days prior written notice thereof, and (ii)
such action is permitted pursuant to the Credit Agreement.

 

Section 4.10. Inspections and Verification. The Administrative Agent and such
persons as the Administrative Agent may designate shall have the right, at any
Grantor’s own cost and expense, at any time or from time to time, on not less
than two Business Days’ prior notice to the Borrower (on behalf of any
applicable Grantor) if no Default or Event of Default has occurred and is
continuing, and in the event a Default or Event of Default has occurred and is
continuing, on not less than one Business Day’s prior notice to the Borrower (on
behalf of any applicable Grantor), to inspect the Collateral of such Grantor,
all books and records related thereto (and to make extracts and copies thereof)
and the premises upon which any of such Collateral is located, to discuss such
Grantor’s affairs with the officers of such Grantor and its independent
accountants, and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, such Collateral, including, in the case of Accounts or other Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral (after not less than two days’ prior notice to
the applicable Grantor) for the purpose of making such verification. Any
procedures or actions taken, prior to the occurrence and continuance of an Event
of Default, in order to verify Accounts by contacting Account Debtors, shall be
effected by the Borrower’s independent accountants, acting at the direction of
the Administrative Agent, in such manner (consistent with their normal auditing
procedures) so as not to reveal the identity of the Administrative Agent or the
existence of the Security Interest to the Account Debtors. The Borrower will
instruct its independent accountants to undertake any such verification when and
as requested by the Administrative Agent. The results of any such verification
by independent accountants shall be reported by such independent accountants to
both the Administrative Agent and the Borrower. The Administrative Agent shall
have the absolute right to share any information it gains from any such
inspection or verification or from collateral reports furnished to it by a
Grantor with the other Secured Creditors (it being understood that any such
information shall be subject to the confidentiality provisions of the Credit
Agreement).

 

- 16 -



--------------------------------------------------------------------------------

Section 4.11. Condition of Collateral. Each Grantor will maintain (i) its
Equipment in good condition, ordinary wear and tear excepted, (ii) its finished
goods Inventory in saleable condition, and (iii) all other tangible items of its
Collateral, taken as an entirety, in such condition as is consistent with
generally accepted business practices, ordinary wear and tear excepted.

 

Section 4.12. Insurance. Each Grantor will at all times keep its business and
its Collateral insured in accordance with Section 8.3 of the Credit Agreement.

 

Section 4.13. Proceeds of Casualty Insurance, Condemnation or Taking.

 

(a) All amounts recoverable under any policy of casualty insurance or any award
for the condemnation or taking by any governmental authority of any portion of
the Collateral are hereby assigned to the Administrative Agent.

 

(b) Each Grantor will apply any such proceeds or amounts received by it in the
manner provided in the Credit Agreement, including, if required under the terms
of the Credit Agreement, by paying over the same directly to the Administrative
Agent.

 

(c) In the event any portion of the Collateral suffers a casualty loss or is
involved in any proceeding for condemnation or taking by any governmental
authority, then if an Event of Default has occurred and is continuing, the
Administrative Agent is authorized and empowered, at its option, to participate
in, control, direct, adjust, settle and/or compromise any such loss or
proceeding, to collect and receive the proceeds therefrom and, after deducting
from such proceeds any expenses incurred by it in connection with the collection
or handling thereof, to apply the net proceeds to the Secured Obligations in
accordance with Section 10.3 of the Credit Agreement.

 

(d) If any proceeds are received by the Administrative Agent as a result of a
casualty, condemnation or taking involving the Collateral and no Event of
Default has occurred and is continuing, then the Administrative Agent will
promptly release such proceeds to the applicable Grantor, unless the Credit
Agreement provides otherwise.

 

Section 4.14. Protective Advances by the Administrative Agent. At its option,
but without being obligated to do so, the Administrative Agent may, upon prior
notice to any applicable Grantor, after the occurrence and during the
continuance of an Event of Default, (i) pay and discharge past due taxes,
assessments and governmental charges, at any time levied on or with respect to
any of the Collateral of such Grantor which such Grantor has failed to pay and
discharge in accordance with the requirements of this Agreement or any of the
other Credit Documents, (ii) pay and discharge any claims of other creditors of
such Grantor which are secured by any Lien on any Collateral, other than a
Permitted Lien, (iii) pay for the maintenance, repair, restoration and
preservation of the Collateral to the extent such Grantor fails to comply with
its obligations in regard thereto under this Agreement and the other Credit
Documents or the Administrative Agent reasonably believes payment of the same is
necessary or appropriate to avoid a material loss or material diminution in
value of the Collateral, and/or (iv) obtain and pay the premiums on insurance
for the Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Credit Documents, and each Grantor
agrees to reimburse the Administrative Agent, on demand, for all payments and
expenses incurred by the Administrative Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Administrative Agent
or any other Secured Creditor to cure or perform, any covenants or other
agreements of any Grantor with respect to any of the foregoing matters as set
forth herein or in any of the other Credit Documents.

 

- 17 -



--------------------------------------------------------------------------------

Section 4.15. Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed $1,000,000, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, which sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Secured Parties) a Lien thereon and on the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

ARTICLE V.

 

SPECIAL PROVISIONS CONCERNING

ACCOUNTS AND COLLECTION OF ACCOUNTS, ETC.

 

Section 5.1. Deposit Accounts.

 

(a) The Grantors shall cause all Deposit Accounts to be subject at all times to
a fully effective Deposit Account Control Agreement except (i) any payroll
account used exclusively for funding the payroll obligations of the Grantors in
the ordinary course of business, or (ii) any Deposit Account so long as the
aggregate balance in any such Deposit Account is not in excess of $10,000 and
the aggregate balance of all Deposit Accounts that are not subject to Deposit
Account Control Agreements is not in excess of $100,000 (any Deposit Account
that is not required to be subject to a Deposit Account Control Agreement
pursuant to this Section shall be referred to as an “Excluded Deposit Account”).

 

(b) Immediately upon the creation or acquisition of any new Deposit Account or
any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the deposit of any funds therein, a Deposit Account
Control Agreement duly executed by such Grantor, the Administrative Agent and
the applicable Depositary Bank.

 

Section 5.2. Securities Accounts.

 

(a) The Grantors shall cause all Securities Accounts to be subject at all times
to a fully effective Securities Account Control Agreement.

 

(b) Immediately upon the creation or acquisition of any new Securities Account
or any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the crediting of any Financial Asset with respect to
which any Grantor is an Entitlement Holder, a Securities Account Control
Agreement duly executed by such Grantor, the Administrative Agent and the
applicable Securities Intermediary.

 

Section 5.3. Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all Securities Entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of an Event of
Default, the Grantors may withdraw, or direct the disposition of, funds and
other investments or Financial Assets held in the Collateral Accounts. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall be permitted to (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments held in any
Collateral Account, (ii) liquidate or issue Entitlement Orders with respect to,
or instruct the relevant Securities Intermediary or Depositary Bank to
liquidate, any or all investments or Financial Assets held in any Collateral
Account, (iii) issue a Notice of Exclusive Control or other similar instructions
with respect to any Collateral Account and instruct the Depositary Bank or
Securities Intermediary to follow the instructions of the Administrative Agent,
and (iv) withdraw any amounts held in any Collateral Account and apply such
amounts in accordance with the terms of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

Section 5.4. Collection of Accounts.

 

(a) Each Grantor shall, in a manner consistent with the provisions of this
Section 5, endeavor to cause to be collected from the Account Debtor named in
each of its Accounts, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), any and all amounts owing under or on
account of such Accounts and shall cause such collections to deposited or held
in a Collateral Account.

 

(b) Each Grantor shall, and the Administrative Agent hereby authorizes each
Grantor to, enforce and collect all amounts owing to it on its Inventory and
Accounts, for the benefit and on behalf of the Administrative Agent and the
other Secured Creditors; provided, however, that such privilege may at the sole
option of the Administrative Agent, by notice to the Borrower (on behalf of all
Grantors), be terminated upon the occurrence and during the continuance of any
Event of Default.

 

Section 5.5. Collateral Concentration Account.

 

(a) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right, upon written notice to the Borrower,
to establish the Collateral Concentration Account pursuant to which, among other
things, the Administrative Agent shall have sole dominion and control over all
funds held to the credit of, and all disbursements from, the Collateral
Concentration Account.

 

(b) Upon the establishment of the Collateral Concentration Account, (i) all of
the funds on deposit in or credited to any Controlled Deposit Account (other
than, in the discretion of the Administrative Agent, balances of $1,000 or less)
shall, upon the instruction of the Administrative Agent to the appropriate
Depositary Banks after the issuance of a Notice of Exclusive Control, be
transferred to the Collateral Concentration Account on a daily or other basis
specified by the Administrative Agent, (ii) no Grantor will have the right of
withdrawal from the Collateral Concentration Account or any of the Collateral
Accounts, (iii) the Administrative Agent shall have the right to liquidate any
investments held in any Controlled Securities Account and have the proceeds
thereof deposited in the Collateral Concentration Account, and (iv) all amounts
held in the Collateral Concentration Account or any of the Collateral Accounts
may be applied, in the Administrative Agent’s discretion, towards payment of the
Secured Obligations in accordance with the terms of this Agreement.

 

(c) Upon the establishment of the Collateral Concentration Account and at all
times thereafter, each Grantor agrees (i) to cause all payments by its Account
Debtors to be immediately deposited in Controlled Deposit Accounts, if such
Account Debtors have not already been instructed to do so, and (ii) to deposit
promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account precisely
the form received (but with any endorsements of such Grantor necessary for
deposit or collection). Until any such payments are so deposited, such payments
shall be held in trust by such Grantor for and as the property of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Creditors hereunder.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VI.

 

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL

 

Section 6.1. Delivery of Certificates and Instruments for Pledged Collateral.

 

(a) On or prior to the Closing Date under the Credit Agreement, each Grantor
shall pledge and deposit with the Administrative Agent all certificates or
instruments, if any, representing any of the Pledged Collateral at the time
owned by such Grantor and subject to the Security Interest hereof, duly endorsed
in blank in the case of any instrument, and accompanied by undated stock powers
duly executed in blank by such Grantor or such other instruments of transfer as
are acceptable to the Administrative Agent, in the case of Pledged Equity
Interests.

 

(b) If a Grantor shall acquire (by purchase, conversion, exchange, stock
dividend or otherwise) any additional Pledged Collateral, at any time or from
time to time after the date hereof which is or are intended to be subjected to
the Security Interest hereof and which is or are represented by certificates or
instruments, such Grantor shall (i) forthwith pledge and deposit with the
Administrative Agent all such certificates or instruments, duly endorsed in
blank in the case of Intercompany and Third Party Notes, and accompanied by
undated stock powers duly executed in blank by such Grantor or such other
instruments of transfer as are acceptable to the Administrative Agent, in the
case of Equity Interests, and (ii) promptly thereafter deliver to the
Administrative Agent a certificate executed by an authorized officer of such
Grantor describing such additional Pledged Collateral and certifying that the
same have been duly pledged with the Administrative Agent hereunder.

 

(c) Uncertificated Securities and Securities Held in a Securities Account.
Without limitation of any other provision of this Agreement, if any of the
Pledged Collateral of a Grantor (whether or not now owned or hereafter acquired)
which is intended to be subjected to the Security Interest hereof is (i) an
uncertificated security, at the request of the Administrative Agent, each such
Grantor shall cause each such uncertificated security to be certificated in all
respects in accordance with applicable laws, accompanied by undated stock powers
duly executed in blank by each such Grantor or by such other instruments of
transfer as are acceptable to the Administrative Agent, and promptly thereafter
deposited with the Administrative Agent or otherwise provide the Administrative
Agent Control with respect to such uncertificated security, or (ii) is held in a
Securities Account that is not already subject to a Securities Account Control
Agreement, such Grantor shall promptly take all actions required to make such
Securities Account subject to a Securities Account Control Agreement. Each
Grantor further agrees to take such actions as the Administrative Agent deems
reasonably necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies hereunder in
respect thereof, and agrees to provide an opinion of counsel reasonably
satisfactory to the Administrative Agent with respect to any such pledge of any
of the securities described in clause (i) and (ii) above, promptly upon the
request of the Administrative Agent.

 

(d) Perfection under Foreign Law. Without limitation of any other provision of
this Agreement, if any of the Equity Interests of a Grantor (whether or not now
owned or hereafter acquired) which are intended to be subjected to the Security
Interest hereof are issued by an Issuer which is a Foreign Subsidiary or person
organized under the laws other than under the laws of the United States, any
State thereof or the District of Columbia, such Grantor shall promptly execute
and deliver to the Administrative Agent a separate pledge document covering such
Equity Interests, conforming to the requirements of the law of the jurisdiction
in which the such Foreign Subsidiary or other person is organized and
satisfactory in form and substance to the Administrative Agent, together with an
opinion of local counsel as to the perfection of the security interest provided
for therein. Each Grantor further agrees to take such actions as the
Administrative Agent deems reasonably necessary or desirable to effect the
foregoing and to permit the Administrative Agent to exercise any of its rights
and remedies hereunder in respect thereof or under such separate pledge
agreement.

 

- 20 -



--------------------------------------------------------------------------------

Section 6.2. No Assumption of Liability, etc.

 

(a) The Security Interest of any Grantor is granted as security only and shall
not subject the Administrative Agent or any other Secured Creditor to, or in any
way alter or modify, any obligation or liability of such Grantor with respect to
or arising out of, any of the Pledged Collateral.

 

(b) Nothing herein shall be construed to make the Administrative Agent liable as
a general partner or limited partner of any Pledged Entity or a shareholder of
any corporation, and the Administrative Agent by virtue of this Agreement or any
actions taken as contemplated hereby (except as referred to in the following
sentence) shall not have any of the duties, obligations or liabilities of a
general partner or limited partner of any Pledged Entity or a stockholder of any
corporation. The parties hereto expressly agree that, unless the Administrative
Agent shall become the absolute owner of an Equity Interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Administrative Agent and/or a Grantor or any other person.

 

(c) Except as provided in the last sentence of Section 6.2(b), the
Administrative Agent, by accepting this Agreement, did not intend to become a
general partner, limited partner or member of any Pledged Entity or a
shareholder of any corporation or otherwise be deemed to be a co-venturer with
respect to any Grantor or any Pledged Entity or a shareholder of any corporation
either before or after an Event of Default shall have occurred. The
Administrative Agent shall have only those powers set forth herein and shall
assume none of the duties, obligations or liabilities of a general partner, or
limited partner or member of any Pledged Entity or of a Grantor.

 

Section 6.3. Registration of Collateral in the Name of the Administrative Agent,
etc. The Administrative Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable voting and similar rights
specified in this Article VI. In addition, the Administrative Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.

 

Section 6.4. Appointment of Sub-agents; Endorsements, etc. The Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the instruments and certificates evidencing any
of the Pledged Collateral, which may be held (in the sole discretion of the
Administrative Agent) in the name of the relevant Grantor, endorsed or assigned
in blank or in favor of the Administrative Agent or any nominee or nominees of
the Administrative Agent or a sub-agent appointed by the Administrative Agent.

 

Section 6.5. Voting Rights. Unless and until an Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to exercise all
voting rights attaching to any and all Pledged Collateral owned by it, and to
give consents, waivers or ratifications in respect thereof, provided that no
vote shall be cast or any consent, waiver or ratification given or any action
taken which would violate, result in breach of any covenant contained in or be
inconsistent with, any of the terms of this Agreement, any other Credit Document
or any Designated Hedge Document, or which would have the effect of impairing
the position or interests of the Administrative Agent or any Secured Creditor
therein. All such rights of such Grantor to vote and to give consents waivers
and ratifications shall cease in case an Event of Default shall occur and be
continuing.

 

Section 6.6. Entitlement of Grantors to Cash Dividends and Distributions. A
Grantor shall be entitled to receive all cash dividends or distributions payable
in respect of its Pledged Collateral, except as otherwise provided in this
Article VI.

 

- 21 -



--------------------------------------------------------------------------------

Section 6.7. Entitlement of Administrative Agent to Dividends and Distributions.
The Administrative Agent shall be entitled to receive, and to retain as part of
the Pledged Collateral:

 

(a) all cash dividends and distributions payable in respect of the Pledged
Collateral at any time when an Event of Default shall have occurred and be
continuing; and

 

(b) regardless of whether or not an Event of Default shall have occurred and be
continuing at the time of payment or distribution thereof, and except to the
extent any of the following is otherwise permitted by the Credit Agreement:

 

(i) all cash dividends and distributions in respect of the Pledged Collateral
which are reasonably determined by the Administrative Agent to represent in
whole or in part an extraordinary, liquidating or other distribution in return
of capital;

 

(ii) all other or additional stock, other securities, partnership interests,
membership interests or property (other than cash to which a Grantor is entitled
under Section 6.6) paid or distributed by way of dividend (including, without
limitation, any payment in kind dividend) or otherwise in respect of the Pledged
Collateral;

 

(iii) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) paid or distributed in respect
of the Pledged Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

 

(iv) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) which may be paid in respect
of the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate, partnership or
limited liability company reorganization.

 

Section 6.8. Application of Dividends and Distributions. If no Event of Default
shall have occurred and be continuing at such time, the Administrative Agent
will, at the request of the Borrower (on behalf of any applicable Grantor or
Grantors), pay over to the Administrative Agent, for application to the payment
or prepayment of any of the Credit Document Obligations, any cash held by it as
Pledged Collateral which is attributable to dividends or distributions received
by it and then held as part of the Collateral pursuant to this Article VI. If an
Event of Default shall have occurred and be continuing, all dividends and
distributions received by the Administrative Agent and then held by it pursuant
to this Article VI as part of the Pledged Collateral will be applied as provided
in Section 8.4 hereof.

 

Section 6.9. Turnover by Grantors. All dividends, distributions or other
payments which are received by any Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith paid over to the Administrative Agent as Collateral in the
same form as so received (with any necessary endorsement).

 

Section 6.10. Registration under 1933 Act, etc. If an Event of Default shall
have occurred and be continuing and a Grantor shall have received from the
Administrative Agent a written request or requests that such Grantor cause any
registration, qualification or compliance under any Federal or state securities
law or laws to be effected with respect to all or any part of the Pledged Equity
Interest of its Subsidiaries, such Grantor as soon as practicable and at its
expense will use its best efforts to cause such registration to be effected (and
be kept effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or

 

- 22 -



--------------------------------------------------------------------------------

facilitate the sale and distribution of such stock, including, without
limitation, registration under the Securities Act of 1933, as then in effect
(the “Securities Act”) (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with any other governmental requirements, provided that
the Administrative Agent shall furnish to such Grantor such information
regarding the Administrative Agent as such Grantor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. The relevant Grantor will advise the Administrative Agent in writing
as to the progress of each such registration, qualification or compliance and as
to the completion thereof, will furnish to the Administrative Agent such number
of prospectuses, offering circulars and other documents incident thereto as the
Administrative Agent from time to time may reasonably request, and will
indemnify the Administrative Agent and all others participating in the
distribution of such Pledged Equity Interests against all claims, losses,
damages or liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same may have been
caused by an untrue statement or omission based upon information furnished in
writing to such Grantor by the Administrative Agent expressly for use therein.

 

Section 6.11. Sale of Pledged Equity Interests in Connection with Enforcement.
If at any time when the Administrative Agent shall determine to exercise its
right to sell all or any part of the Pledged Equity Interests pursuant to
Section 8.1, such Pledged Equity Interests or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933, as then in effect, the Administrative Agent may, in its sole and
absolute discretion and to the fullest extent permitted by applicable law now or
hereafter in effect, sell such Pledged Equity Interests or part thereof by
private sale in such manner and under such circumstances as Administrative Agent
may deem necessary or advisable in order that such sale may legally be effected
without such registration, provided that at least ten days’ notice of the time
and place of any such sale shall be given to the relevant Grantor. Without
limiting the generality of the foregoing, in any such event the Administrative
Agent, in its sole and absolute discretion, (a) may proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Pledged Equity Interests or part thereof shall have been filed
under such Securities Act, (i) may approach and negotiate with a single possible
purchaser to effect such sale and (ii) may restrict such sale to a purchaser who
will represent and agree that such purchaser is purchasing for its own account,
for investment, and not with a view to the distribution or sale of such Pledged
Equity Interests or part thereof. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability to any Grantor
for selling all or any part of the Pledged Equity Interests at a price which the
Administrative Agent may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

 

ARTICLE VII.

 

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY.

 

Section 7.1. Intellectual Property. Each Grantor represents and warrants that:
(i) it is the true and lawful owner or licensee of the Trademarks listed on the
most recent Perfection Certificate delivered by such Grantor to the
Administrative Agent and that said listed Trademarks constitute all the marks
registered in the United States Patent and Trademark Office that such Grantor
now owns or uses in connection with its business; (ii) it is the true and lawful
owner or licensee of all rights in the Patents listed on the most recent
Perfection Certificate delivered by such Grantor to the Administrative Agent and
that said Patents constitute all the United States patents and applications for
United States patents that

 

- 23 -



--------------------------------------------------------------------------------

such Grantor now owns or uses in connection with its business; and (iii) it is
the true and lawful owner or licensee of all rights in the Copyright
registrations listed on the most recent Perfection Certificate delivered by such
Grantor to the Administrative Agent and that said Copyrights constitute all the
registered United States copyrights that such Grantor now owns. Each Grantor
further warrants that it is aware of no third party claim that any aspect of
such Grantor’s present or contemplated business operations infringes or will
infringe any trademark, service mark, patent or copyright in a manner which
could have a material adverse effect on the financial condition, business or
property of such Grantor.

 

Section 7.2. Collateral Assignments; Further Assurances. Upon request of the
Administrative Agent whenever made, any Grantor shall promptly execute and
deliver to the Administrative Agent such Collateral Assignment Agreements as the
Administrative Agent shall request in connection with such Grantor’s
Intellectual Property. Each Grantor agrees that it will take such action, and
deliver such documents or instruments, as the Administrative Agent shall request
in connection with the preparation, filing or registration and enforcement of
any Collateral Assignment Agreement.

 

Section 7.3. Licenses and Assignments. Each Grantor hereby agrees not to divest
itself of any material right under or with respect to any Intellectual Property
material to its business other than in the ordinary course of business or as
expressly permitted pursuant to the Credit Agreement absent prior written
approval of the Administrative Agent.

 

Section 7.4. Infringements. Each Grantor agrees, promptly upon learning thereof,
to notify the Administrative Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who may be infringing or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property that has a material adverse effect on the
financial condition, business or property of such Grantor taken as a whole (any
such Intellectual Property, “Significant Intellectual Property”), or with
respect to any party claiming that such Grantor’s use of any Significant
Intellectual Property violates any property right of that party, to the extent
that such infringement or violation could have a material adverse effect on the
financial condition, business or property of such Grantor. Each Grantor further
agrees, unless otherwise directed by the Administrative Agent, diligently to
prosecute any person infringing any Significant Intellectual Property in a
manner consistent with its past practice and in the ordinary course of business.

 

Section 7.5. Trademarks.

 

(a) Preservation of Trademarks. Each Grantor agrees to use or license the use of
its Trademarks in interstate commerce during the time in which this Agreement is
in effect, sufficiently to preserve such Trademarks as trademarks or service
marks registered under the laws of the United States.

 

(b) Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051, et seq. to maintain trademark registration which would
reasonably be expected to have a Material Adverse Effect, including but not
limited to affidavits of use and applications for renewals of registration in
the United States Patent and Trademark Office for all of its Trademarks pursuant
to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and disbursements
in connection therewith, and shall not abandon any such filing of affidavit of
use or any such application of renewal prior to the exhaustion of all
administrative and judicial remedies without prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

 

(c) Future Registered Trademarks. If any mark registration issues hereafter to a
Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, then, in accordance with Section
4.8(a) hereof, within ten Business Days of receipt of such certificate

 

- 24 -



--------------------------------------------------------------------------------

such Grantor shall deliver to the Administrative Agent an updated Perfection
Certificate, together with a copy of such certificate, and a grant of security
in such mark to the Administrative Agent, confirming the grant thereof
hereunder, the form of such confirmatory grant to be substantially the same as
the form hereof.

 

Section 7.6. Patents.

 

(a) Maintenance of Patents. At its own expense, each Grantor shall make timely
payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent.

 

(b) Prosecution of Patent Applications. At its own expense, each Grantor shall
diligently prosecute all applications for United States patents, and shall not
abandon any such application, except in favor of a continuation application
based on such application, prior to exhaustion of all administrative and
judicial remedies, absent written consent of the Administrative Agent, which
such consent shall not be unreasonably withheld.

 

Section 7.7. Other Patents and Copyrights. In accordance with Section 4.8(a)
hereof, within ten Business Days of acquisition of a United States Patent or
Copyright, or of filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Administrative Agent an
updated Perfection Certificate, together with a copy of said Patent or
Copyright, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, confirming the grant thereof hereunder, the form
of such confirmatory grant to be substantially the same as the form hereof.

 

Section 7.8. Remedies Relating to Intellectual Property. If an Event of Default
shall occur and be continuing, the Administrative Agent may, by written notice
to the relevant Grantor, take any or all of the following actions: (i) declare
the entire right, title and interest of such Grantor in and to each of the
Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest, in the Administrative Agent for the benefit of
the Secured Creditors, in which case such Grantor agrees to execute an
assignment in form and substance reasonably satisfactory to the Administrative
Agent, of all its rights, title and interest in and to the Copyrights, Patents
and Trademarks to the Administrative Agent for the benefit of the Secured
Creditors; (ii) take and practice or sell the Copyrights or Patents and take and
use or sell the Trademarks and the goodwill of such Grantor’s business
symbolized by the Trademarks and the right to carry on the business and use the
assets of the Grantor in connection with which the Trademarks have been used;
and (iii) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Copyrights, Patents and Trademarks in any manner
whatsoever, directly or indirectly, and, if requested by the Administrative
Agent, change such Grantor’s corporate name to eliminate therefrom any use of
any mark and execute such other and further documents that the Administrative
Agent may request to further confirm this and to transfer ownership of the
Copyrights, Patents and Trademarks, and registrations and any pending trademark
application, to the Administrative Agent for the benefit of the Secured Parties.

 

ARTICLE VIII.

 

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

Section 8.1. Remedies Generally; Obtaining of the Collateral. Each Grantor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, subject to any mandatory requirements of applicable law
then in effect, the Administrative Agent, in addition to any rights now or
hereafter existing under applicable law, shall have all rights as a secured
creditor under the UCC in all relevant jurisdictions and may exercise any or all
of the following rights (all of which each Grantor hereby agrees is commercially
reasonable to the fullest extent permitted under applicable law now or hereafter
in effect):

 

(a) personally, or by agents’ attorneys or other authorized representatives,
immediately retake possession of the Collateral or any part thereof, from such
Grantor or any other person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s or such other person’s premises where any of the Collateral is located
and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Grantor;

 

- 25 -



--------------------------------------------------------------------------------

(b) instruct the obligor or obligors on any Account, agreement, instrument or
other obligation (including, without limitation, Account Debtors) constituting
the Collateral to make any payment required by the terms of such Account,
agreement, instrument or other obligation directly to the Administrative Agent
and/or directly to a lockbox under the sole dominion and control of the
Administrative Agent or to the Collateral Concentration Account;

 

(c) sell, assign or otherwise liquidate, or direct such Grantor to sell, assign
or otherwise liquidate, any or all of the Collateral or any part thereof, and
take possession of the proceeds of any such sale or liquidation;

 

(d) issues a Notice of Exclusive Control with respect to any or all of the
Collateral Accounts and issue Entitlement Orders or instructions with respect
thereto;

 

(e) withdraw any or all monies, securities and/or instruments in the Collateral
Concentration Account or any Collateral Account for application to the Secured
Obligations in accordance with Section 8.4 hereof;

 

(f) pay and discharge taxes, Liens or claims on or against any of the
Collateral;

 

(g) pay, perform or satisfy, or cause to be paid, performed or satisfied, for
the benefit of any Grantor, any of the obligations, terms, covenants, provisions
or conditions to be paid, observed, performed or satisfied by such Grantor under
any contract, agreement or instrument relating to its Collateral, all in
accordance with the terms, covenants, provisions and conditions thereof, as and
to the extent that such Grantor fails or refuses to perform or satisfy the same;

 

(h) enter into any extension of, or any other agreement in any way relating to,
any of the Collateral;

 

(i) make any compromise or settlement the Administrative Agent deems desirable
or necessary with respect to any of the Collateral; and/or

 

(j) take possession of the Collateral or any part thereof, by directing such
Grantor or any other person in possession thereof in writing to deliver the same
to the Administrative Agent at any place or places designated by the
Administrative Agent, in which event such Grantor shall at its own expense:

 

(i) forthwith cause the same to be moved to the place or places so designated by
the Administrative Agent and delivered to the Administrative Agent,

 

(ii) store and keep any Collateral so delivered to the Administrative Agent at
such place or places pending further action by the Administrative Agent as
provided in Section 8.2, and

 

- 26 -



--------------------------------------------------------------------------------

(iii) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in substantially the same condition prior to such action;

 

it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Administrative Agent shall be entitled
to a decree requiring specific performance by such Grantor of said obligation.

 

Section 8.2. Disposition of the Collateral. Upon the occurrence and continuance
of an Event of Default, any Collateral repossessed by the Administrative Agent
under or pursuant to Section 8.1 and any other Collateral whether or not so
repossessed by the Administrative Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale of the property to be sold, and
in general in such manner, at such time or times, at such place or places and on
such terms as the Administrative Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Administrative Agent or after any
overhaul or repair which the Administrative Agent shall determine to be
commercially reasonable. Except in the case of any Collateral that is perishable
or threatens to decline speedily in value or is a of a type customarily sold on
a recognized market, (i) in the case of any such disposition which shall be a
private sale or other private proceedings permitted by such requirements, such
sale shall be made upon not less than ten days’ written notice to such Grantor
specifying the time at which such disposition is to be made and the intended
sale price or other consideration therefor, and shall be subject, for the ten
days after the giving of such notice, to the right of the relevant Grantor or
any nominee of the relevant Grantor to acquire the Collateral involved at a
price or for such other consideration at least equal to the intended sale price
or other consideration so specified, and (ii) in the case of any such
disposition which shall be a public sale permitted by such requirements, such
sale shall be made upon not less than ten days’ written notice to the relevant
Grantor specifying the time and place of such sale and, in the absence of
applicable requirements of law, shall be by public auction (which may, at the
Administrative Agent’s sole option, be subject to reserve), after publication of
notice of such auction not less than ten days prior thereto in two newspapers in
general circulation in the city where such Collateral is located. To the extent
permitted by any such requirement of law, the Administrative Agent on behalf of
the Secured Creditors (or certain of them) may bid for and become the purchaser
(by bidding in Secured Obligations or otherwise) of the Collateral or any item
thereof, offered for sale in accordance with this Section without accountability
to the relevant Grantor (except to the extent of surplus money received as
provided in Section 8.4). Unless so obligated under mandatory requirements of
applicable law, the Administrative Agent shall not be required to make
disposition of the Collateral within a period of time which does not permit the
giving of notice to the Grantor as hereinabove specified. The Administrative
Agent need give the relevant Grantor only such notice of disposition as the
Administrative Agent shall deem to be reasonably practicable in view of such
mandatory requirements of applicable law.

 

Section 8.3. Waiver of Claims. Except as otherwise provided in this Agreement,
EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, and each Grantor hereby further waives, to the extent permitted by
law: (i) all damages occasioned by such taking of possession except any

 

- 27 -



--------------------------------------------------------------------------------

damages which are the direct result of the Administrative Agent’s gross
negligence or willful misconduct; (ii) all other requirements as to the time,
place and terms of sale or other requirements with respect to the enforcement of
the Administrative Agent’s rights hereunder; and (iii) all rights of redemption,
appraisement, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law in order to prevent or delay the enforcement of this
Agreement or the absolute sale of the Collateral or any portion thereof, and
each Grantor, for itself and all who may claim under it, insofar as it or they
now or hereafter lawfully may, hereby waives the benefit of all such laws to the
fullest extent permitted by applicable law now or hereafter in effect. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the relevant Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against the relevant Grantor
and against any and all persons claiming or attempting to claim the Collateral
so sold, optioned or realized upon, or any part thereof, from, through and under
the relevant Grantor.

 

Section 8.4. Application of Proceeds. All Collateral and proceeds of Collateral
obtained and realized by the Administrative Agent in connection with the
enforcement of this Agreement pursuant to this Section 8 shall be applied as
follows:

 

(i) first, to the payment to the Administrative Agent, for application to the
Secured Obligations as provided in Section 10.3 of the Credit Agreement; and

 

(ii) second, to the extent remaining after the application pursuant to the
preceding clause (i) and following the termination of this Agreement pursuant to
Section 9.10 hereof, to the relevant Grantor or to whomever may be lawfully
entitled to receive such payment.

 

Section 8.5. Remedies Cumulative, etc. Each and every right, power and remedy
hereby specifically given to the Administrative Agent shall be in addition to
every other right, power and remedy specifically given under this Agreement, any
Designated Hedge Agreement or the other Credit Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of exercise of
one shall not be deemed a waiver of the right to exercise of any other or
others. No delay or omission of the Administrative Agent in the exercise of any
such right, power or remedy, or partial or single exercise thereof, and no
renewal or extension of any of the Secured Obligations, shall impair or
constitute a waiver of any such right, power or remedy or shall be construed to
be a waiver of any Default or Event of Default or an acquiescence therein. No
notice to or demand on any Grantor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Administrative Agent to any other or further
action in any circumstances without notice or demand. In the event that the
Administrative Agent shall bring any suit to enforce any of its rights hereunder
and shall be entitled to judgment, then in such suit the Administrative Agent
may recover reasonable, actual expenses, including attorneys’ fees, and the
amounts thereof shall be included in such judgment.

 

Section 8.6. Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the relevant Grantor, the Administrative Agent and each holder of any of the
Secured Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceeding had been
instituted.

 

- 28 -



--------------------------------------------------------------------------------

Section 8.7. Purchasers of Collateral. Upon any sale of any of the Collateral by
the Administrative Agent hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication or nonapplication thereof.

 

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.1. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing, sent by
telecopier, mailed or delivered, (i) if to the Borrower, at its address
specified in or pursuant to the Credit Agreement, (ii) if to any Grantor which
is a Subsidiary of the Borrower, to it c/o the Borrower at its address specified
in or pursuant to the Credit Agreement, (iii) if to the Administrative Agent, to
it at the Notice Office of the Administrative Agent, (iv) if to any Lender, at
its address specified in or pursuant to the Credit Agreement, and (v) if to any
Designated Hedge Creditor, at such address as such Designated Hedge Creditor
shall have specified in writing to each Grantor and the Administrative Agent; or
in any case at such other address as any of the persons listed above may
hereafter notify the others in writing. All such notices and communications
shall be mailed, telecopied, sent by overnight courier or delivered, and shall
be effective when received.

 

Section 9.2. Entire Agreement. This Agreement, the other Credit Documents and
any Designated Hedge Documents represent the final agreement among the parties
with respect to the subject matter hereof and thereof, supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof, and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements among the parties. There are no
unwritten oral agreements among the parties.

 

Section 9.3. Obligations Absolute. The obligations of each Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
other than indefeasible payment in full of, and complete performance of, all of
the Secured Obligations, including, without limitation:

 

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from other Credit Documents or any Designated Hedge
Document, or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof;

 

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement except as
expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;

 

(c) any furnishing of any additional security to the Administrative Agent or its
assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;

 

(d) any limitation on any person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

 

- 29 -



--------------------------------------------------------------------------------

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to a Grantor or any
Subsidiary of a Grantor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
a Grantor shall have notice or knowledge of any of the foregoing; or

 

(f) to the fullest extent permitted by applicable law now or hereafter in
effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.

 

Section 9.4. Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each other Secured Creditor and their respective
successors and assigns, provided that no Grantor may transfer or assign any or
all of its rights or obligations hereunder without the written consent of the
Administrative Agent. All agreements, statements, representations and warranties
made by each Grantor herein or in any certificate or other instrument delivered
by such Grantor or on its behalf under this Agreement shall be considered to
have been relied upon by the Secured Creditors and shall survive the execution
and delivery of this Agreement, the other Credit Documents and any Designated
Hedge Document regardless of any investigation made by the Secured Creditors on
their behalf.

 

Section 9.5. Headings Descriptive. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

Section 9.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF OHIO WITHOUT ANY EFFECT GIVEN TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

 

Section 9.8. Enforcement Expenses, etc. The Grantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 12.1 of the
Credit Agreement, all reasonable, actual out-of-pocket costs and expenses of the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Agreement, the preservation of the Collateral, the
perfection of the Security Interest, and any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Secured Creditors).

 

Section 9.9. Release of Portions of Collateral.

 

(a) So long as no Event of Default is in existence or would exist after the
application of proceeds as provided below, the Administrative Agent shall, at
the request of a Grantor, release any or all of the Collateral of such Grantor,
provided that (x) such release is permitted by the terms of the Credit Agreement
(it being agreed for such purposes that a release will be deemed “permitted by
the terms of the Credit Agreement” if the proposed transaction constitutes an
exception contained in Section 9.2 of the Credit Agreement) or otherwise has
been approved in writing by the Required Lenders (or, to the extent required by
Section 12.11 of the Credit Agreement, all of the Lenders, or all of the Lenders
(other than any Defaulting Lender), as applicable) and (y) the proceeds of such
Collateral are to be applied as required pursuant to the Credit Agreement or any
consent or waiver entered into with respect thereto.

 

- 30 -



--------------------------------------------------------------------------------

(b) At any time that a Grantor desires that the Administrative Agent take any
action to give effect to any release of Collateral pursuant to the foregoing
Section 9.9(a), it shall deliver to the Administrative Agent a certificate
signed by a principal executive officer stating that the release of the
respective Collateral is permitted pursuant to Section 9.9(a). In the event that
any part of the Collateral is released as provided in Section 9.9(a), the
Administrative Agent, at the request and expense of a Grantor, will duly release
such Collateral and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement. The Administrative Agent shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it as permitted
by this Section 9.9.

 

Section 9.10. Termination. After the termination of the Total Commitment and all
Designated Hedge Documents, when no Note or Letter of Credit is outstanding and
when all Loans and other Secured Obligations (other than unasserted indemnity
obligations) have been paid in full, this Agreement shall terminate, and the
Administrative Agent, at the request and expense of the Grantors, will execute
and deliver to the relevant Grantor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to the relevant Grantor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Administrative Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.

 

Section 9.11. Administrative Agent. The Administrative Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. The acceptance by the Administrative Agent of this
Agreement, with all the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Administrative Agent to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral. By accepting the benefits of this Agreement,
each Secured Creditor acknowledges and agrees that the rights and obligations of
the Administrative Agent shall be as set forth in Section 11 of the Credit
Agreement. Notwithstanding anything to the contrary contained in Section 9.3 of
this Agreement or Section 12.11 of the Credit Agreement, this Section 9.11, and
the duties and obligations of the Administrative Agent set forth in this Section
9.11, may not be amended or modified without the consent of the Administrative
Agent.

 

Section 9.12. Only Administrative Agent to Enforce on Behalf of Secured
Creditors. The Secured Creditors agree by their acceptance of the benefits
hereof that this Agreement may be enforced on their behalf only by the action of
the Administrative Agent, acting upon the instructions of the Required Lenders
(or, after all Credit Document Obligations have been paid in full, instructions
of the holders of at least 51% of the outstanding Designated Hedge Obligations)
and that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent, for the benefit of the Secured
Creditors, upon the terms of this Agreement.

 

Section 9.13. Other Creditors, etc. Not Third Party Beneficiaries. No creditor
of any Grantor or any of its Affiliates, or other person claiming by, through or
under any Grantor or any of its Affiliates, other than the Administrative Agent
and the other Secured Creditors, and their respective successors and assigns,
shall be a beneficiary or third party beneficiary of this Agreement or otherwise
shall derive any right or benefit herefrom.

 

- 31 -



--------------------------------------------------------------------------------

Section 9.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Borrower and the Administrative Agent.

 

Section 9.15. Additional Grantors. Additional Grantors may become a party to
this Agreement by execution of a Security Agreement Joinder in form and
substance satisfactory to the Administrative Agent.

 

Section 9.16. Effectiveness. This Agreement shall be effective as to any Grantor
upon its execution and delivery to the Administrative Agent of a counterpart of
this Agreement manually executed on behalf of such Grantor, regardless of the
date of this Agreement or the date this Agreement is executed and delivered by
any other party hereto.

 

Section 9.17. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT
EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH GRANTOR HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SECURED CREDITOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH SECURED CREDITOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank]

 

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

ADP OF NEW YORK, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF ALABAMA,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF CALIFORNIA,
INC. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF LOUISIANA,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF MARYLAND,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance

 

 



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF MISSOURI,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF NORTH
CAROLINA, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF OKLAHOMA,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance AMERICAN DENTAL PARTNERS OF TENNESSEE,
LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance

AMERICAN DENTAL PROFESSIONAL

SERVICES, LLC

By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance APPLE PARK ASSOCIATES, INC. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance INNOVATIVE PRACTICE CONCEPTS, INC. By:
 

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance NATIONAL DENTAL ALLIANCE, INC. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance NORTHPARK DENTAL GROUP, LLC By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance



--------------------------------------------------------------------------------

PDHC, LTD. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance TEXAS DENTAL MANAGEMENT, INC. By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Name:   Ian H Brock Title:   VP, Finance TEXAS DENTAL PARTNERS, LP

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

Name:   Ian H Brock Title:   VP, Finance VOSS DENTAL LAB, INC. Name:   Ian H.
Brock By:  

/s/ Ian H. Brock

--------------------------------------------------------------------------------

Title:   VP, Finance

 

Accepted by: KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, By:  

/s/ J.T. Taylor

--------------------------------------------------------------------------------

Name:   J.T. Taylor Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

 

Pledged Collateral

 

Grantor

--------------------------------------------------------------------------------

  

Issuer and Type

of Organization

--------------------------------------------------------------------------------

  

# of

Shares/Equity

Interests

Owned

--------------------------------------------------------------------------------

   Total
Shares/Equity
Interests
Outstanding


--------------------------------------------------------------------------------

   % of
Interest
Pledged


--------------------------------------------------------------------------------

   Certificate
No. (if any)


--------------------------------------------------------------------------------

American Dental Partners, Inc.    ADP of New York, LLC (Delaware LLC)    100% of
LLC Interests         *           American Dental Partners of Alabama, LLC
(Delaware LLC)    100% of LLC Interests         *           American Dental
Partners of California, Inc. (Delaware Corp.)    100 Shares    100 Shares    *
   -1-      American Dental Partners of Louisiana, LLC (Delaware LLC)    100% of
LLC Interests         *           American Dental Partners of Maryland, LLC
(Delaware LLC)    100% of LLC Interests         *           American Dental
Partners of Michigan, LLC (Delaware LLC)    100% of LLC Interests         *     
     American Dental Partners of Missouri, LLC (Delaware LLC)    100 % of LLC
Interests         *           American Dental Partners of North Carolina, LLC
(Delaware LLC)    100% of LLC Interests    100 Shares    *    -1-     

American Dental Partners of Ohio, Inc.

(Delaware Corp

   100 Shares         *     



--------------------------------------------------------------------------------

     American Dental Partners of Oklahoma, LLC (Delaware LLC)    100% of LLC
Interests         *          

American Dental Partners of Pennsylvania, LLC (Delaware LLC)

   100% of LLC Interests         *           American Dental Partners of
Tennessee, LLC (Delaware LLC)    100% of LLC Interests         *          
American Dental Partners of Virginia, LLC (Delaware LLC)    100% of LLC
Interests         *           American Dental Professional Services, LLC
(Delaware LLC)    100% of LLC Interests         *           Apple Park
Associates, Inc. (Delaware Corp.)    100 Shares    100 Shares    *    -1-     
Innovative Practice Concepts, Inc. (Arizona Corp.)    9,714 Shares   
9,714 Shares    *    -12-      National Dental Alliance, Inc. (Delaware Corp.)
   100 Shares    100 Shares    *    -1-      Northpark Dental Group, LLC
(Delaware LLC)    100% of LLC Interests         *           PDHC, Ltd.
(Minnesota Corp.)    11,784.3 Shares    11,784.3 Shares    *    -52-      Texas
Dental Management, Inc. (a Delaware Corp.)    100 Shares    100 Shares    *   
-1-



--------------------------------------------------------------------------------

     Texas Dental Partners, LP (Texas Limited Partnership)    99% of Limited
Partnership Interests                     Voss Dental Lab, Inc. (New York Corp.)
   120 Shares    120 Shares    *    -15- Texas Dental Management Inc.    Texas
Dental Partners, LP (Texas Limited Partnership)    1% of Limited Partnership
Interests                Voss Dental Lab, Inc.    New Creation Dental Studio,
LLC    20% of LLC Interests         *     